IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE WATTS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0949

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 26, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Willie Watts, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying motion for correction

of jail credit, rendered on September 16, 2016, in Taylor County Circuit Court case

number 2015-213-CF, is granted. Upon issuance of mandate, a copy of this opinion

shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.

RAY, BILBREY, and KELSEY, JJ., CONCUR.